Potts, J.
The transcript produced for our inspection appears to be under the hand and seal of the justice. The seal *142is affixed, but the objection is that he has not certified that it is his seal 5 and it is said that the seal being Upon the paper? is not conclusive evidence that it Was put there by the justice. The statute (Rev. St. 244, § 54,) prescribes no form of authentication. It simply directs the justice to send up a transcript tinder his hand and seal. The seal is necessary; but if it had been omitted, the transcript in that particular might have been perfected by calling upon the justice, at any time before the trial of the appeal, to put his seal to it. Thompson v. Sutton, 1 Halst. 220. It Was not to be presumed that the seal in this case had been fraudulently annexed to this paper. If the appellee had doubts about it, he should have taken a rule upon the justice to certify whether this Was his seal or not. Prima facie, the court should have taken it to be his, and they who questioned it should have been held to show the contrary. Let the mandamus issue.
Elmer, J., concurred.